IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 120

                                                                April Term, A.D. 2022

                                                                  September 28, 2022

 JOSHUA MICHAEL SLOAN,

 Appellant
 (Defendant),

 v.                                                S-22-0150, S-22-0151

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).

                    ORDER AFFIRMING THE DISTRICT COURT’S
                    DISPOSITION ON PROBATION REVOCATION

                                           AND

                ORDER AFFIRMING THE DISTRICT COURT’S SENTENCE
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant resolved the district court cases that give rise to the captioned
appeals. In S-22-0150, Appellant challenges the district court’s April 12, 2022, Disposition
on Probation Revocation. In that order, the district court revoked Appellant’s probation,
which stemmed from convictions on two counts of aggravated assault and battery. Wyo.
Stat. Ann. § 6-2-502(a). Appellant admitted he violated his probation by committing the
offense of strangulation of a household member, the offense at issue in S-22-0151.
Following the probation revocation, the district court imposed the underlying concurrent
seven to ten-year sentences. In S-22-0151, Appellant challenges the district court’s April
12, 2022, Sentence. Pursuant to the plea agreement, Appellant entered an unconditional
guilty plea to one count of strangulation of a household member. Wyo. Stat. Ann. § 6-2-
509(a)(i). The district court imposed a seven to ten-year sentence and ordered that sentence
be served consecutively to the sentences for aggravated assault and battery.
[¶2] On August 1, 2022, Appellant’s court-appointed appellate counsel filed Motions to
Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396,
1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered orders granting extensions
of time to file pro se briefs. This Court ordered that, on or before September 15, 2022,
Appellant was permitted to file with this Court pro se briefs specifying the issues he would
like the Court to consider in these appeals. This Court also provided notice that, after the
time for filing pro se briefs expired, this Court would make its ruling on counsel’s motion
to withdraw and, if appropriate, make a final decision on these appeals. Appellant did not
file a pro se brief or other pleading in the time allotted.

[¶3] Now, following a careful review of the records and the Anders briefs submitted by
appellate counsel, this Court finds appellate counsel’s motions to withdraw should be
granted and the district court’s Disposition on Probation Revocation and its Sentence
should be affirmed.

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Joshua Michael Sloan, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that, in docket S-22-0150, the Campbell County District Court’s April
12, 2022, Disposition on Probation Revocation be, and the same hereby is, affirmed; and
it is further

[¶6] ORDERED that, in docket S-22-0151, the Campbell County District Court’s April
12, 2022, Sentence be, and the same hereby is, affirmed.

[¶7]   DATED this 28th day of September, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice